Citation Nr: 0217895	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
July 1944.

By decision dated in November 1998, the Board of Veterans' 
Appeals (Board), in pertinent part, denied the veteran's 
claim for service connection for hearing loss.  In March 
2000, the veteran sought to reopen his claim for service 
connection for hearing loss.  In a rating decision dated 
in October 2000, the RO noted that the Board had 
previously denied the claim on the basis that there was no 
competent medical evidence linking the veteran's hearing 
loss to service or to a service-connected disability.  The 
RO indicated that there was still no medical evidence to 
show that the veteran suffered from an organic ear disease 
in service.  The veteran was notified of this 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  

By letter dated in November 2000, the veteran again sought 
to reopen his claim for service connection for hearing 
loss.  By rating action dated in November 2001, the RO 
concluded that the additional evidence submitted by and on 
behalf of the veteran was new and material, but denied the 
claim on the merits.  


FINDINGS OF FACT

1.  An unappealed October 2000 rating decision denied 
service connection for hearing loss.

2.  The evidence received since the October 2000 RO 
decision includes a medical opinion suggesting that the 
veteran has a hearing loss that is related to service.

3.  The newly received evidence is not cumulative of the 
evidence previously considered and is so significant that 
it must be considered in order to decide fairly the merits 
of the claim for service connection for hearing loss.

4.  The service medical records reflect complaints of 
hearing loss, but no objective evidence for these 
complaints were documented.

5.  A bilateral hearing loss disability was initially 
demonstrated many years after service, and there is no 
competent medical evidence linking it to service.


CONCLUSIONS OF LAW

1.  The evidence received since the October 2002 rating 
decision is new and material, and the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2002).

2.  Hearing loss disability was not incurred in or 
aggravated by service; nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of the 
Department of Veterans Affairs (VA) to notify the veteran 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the veteran of the law applicable in 
adjudicating the appeal.  The statement of the case issued 
in April 2002 informed the veteran of the VCAA, and set 
forth its provisions.  It also set forth the actions 
required by the veteran and the assistance the VA provides 
in the development of a case.  Further, the veteran was 
apprised of that evidence he needed to submit, and the 
VA's development activity.  The correspondence reflects 
that the veteran's representative received a copy.  There 
is no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the 
actions expected of him and those the VA would provide, 
have been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
as well as post-service VA medical records, and a medical 
opinion from a private physician.  The veteran has not 
indicated that there is any additional evidence that could 
be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The "old" evidence 

The service medical records disclose that the veteran was 
hospitalized in June 1944, primarily for unrelated 
complaints.  It was reported that soldiers recalled that 
the veteran complained of poor hearing shortly after his 
induction, and his hearing appeared to get progressively 
worse.  It was noted that when he talked, he would shout 
in a very loud voice, even when told to tone it down.  The 
veteran stated that his hearing suddenly became bad when a 
twig accidentally stuck him in the left ear while on 
bivouac.  He could not state clearly when this supposedly 
occurred.  The report notes that the veteran was 
hospitalized in February and March 1944, and that there 
were no signs of deafness.  On mental status evaluation, 
it was noted that contact with the veteran was almost 
impossible because he seemed not to hear most of what was 
shouted at him.  The veteran complained of a constant 
ringing in his ears, and he attributed this to his poor 
hearing due to the injury referred to above.  During a 
written interview in June 1944, the veteran related that 
he first lost his hearing in March.  An ear, nose and 
throat examination was negative.  The diagnosis was 
dementia praecox, catatonic type, manifested by, among 
other things, complaint of very poor hearing in spite of a 
complete lack of objective evidence for such symptom.  

On VA psychiatric examination in July 1944, a similar 
history as described above was reported.  An examination 
of the ears was normal. 

An ear, nose and throat examination was conducted by the 
VA in November 1946.  Spoken voice and whispered voice 
tests were 15/15, bilaterally.  

The veteran was hospitalized by the VA from April to May 
1951.  A hearing test was 20/20 in each ear.

The veteran was again afforded a psychiatric examination 
by the VA in April 1956.  He reported a roaring noise in 
his ears that he claimed was caused by an accidental 
injury when a twig of a tree hit the canal of his ear.  No 
ear condition or deafness could ever be found, except for 
a fungus infection of the external ear canal.  

In a February 1960 memorandum, the Chief, Mental Hygiene 
Service of a VA facility, related that the veteran had 
been seen at the clinic since January 1959, and that his 
complaints concerned a ringing and roaring noise in his 
ear.  It was noted that the veteran had long denied that 
the "ear difficulty" had had any connection with his 
emotional condition.  It was reported that an April 1959 
referral to the ear, nose and throat clinic revealed 
bilateral otitis externa, chronic, diffuse. 

When hospitalized by the VA in July 1981 for unrelated 
complaints, the veteran related a history of hearing 
damage to his left ear secondary to an explosion in 
service.  

On VA psychiatric examination in March 1988, it was 
indicated that following his stroke in 1981, the veteran 
had difficulty with his hearing.

The veteran was afforded an audiometric examination by the 
VA in May 1992.  He complained of a longstanding hearing 
loss since 1946, when his hearing was damaged by a mine 
explosion in basic training.  Following audiometric tests, 
it was noted that the veteran had a bilateral mild to 
moderate sensorineural hearing loss.

During a hearing at the RO in December 1992, the veteran 
testified that he suffered his hearing loss when a mine 
exploded on an infiltration course.  He added that he did 
not know what had happened as he woke up in a hospital.

Two letters from the American Red Cross to the veteran's 
spouse at that time, dated in July 1944, were received by 
the VA in November 1995.  One letter noted that the 
veteran's hearing seemed to be a little better.  The other 
letter stated that while he seemed to be making a steady 
improvement, his hearing was still somewhat affected.  

During a VA examination in April 1996, the veteran 
reported that while in service he was involved in a 
concussion explosion that resulted in his loss of hearing 
and unconsciousness from Monday to Friday.  

The veteran again testified at a hearing at the RO in 
September 1997.  He asserted that his hearing was damaged 
in an explosion during service, and that both ears were 
affected.

The RO decision 

By decision dated in October 2000, the RO denied service 
connection for bilateral hearing loss on the basis that 
there was no medical evidence to establish that the 
veteran suffered from an organic ear disease in service.  


The additional evidence 

In a Statement in Support of Claim dated in November 2000, 
the veteran sought to reopen his claim for service 
connection for hearing loss.  He submitted a letter he 
stated was from his doctor.  The letter was not written on 
letterhead stationary.  The letter stated that, during 
service, the veteran was present near an explosion and 
experienced some hearing deficit.  It was noted that loud 
sounds and explosions can affect and damage the inner ear 
and cause hearing deficit, as the veteran had.  

Also submitted in conjunction with the attempt to reopen 
the claim were duplicates of the letters from the American 
Red Cross summarized above.

VA outpatient treatment records dated from 1999 to 2001 
have been associated with the claims folder.  These 
reflect treatment primarily for unrelated complaints.  

Analysis 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed.  The 
exception to this rule is found at 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and 
review the former disposition of the claim."  Therefore, 
once an RO decision becomes final under section 7105(c), 
absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by the VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  (The provisions of 
38 C.F.R. § 3.156 which define new and material evidence 
were changed in 2001, but only as to claims filed on or 
after August 29, 2001.  38 C.F.R. § 3.156(a)).)  Under the 
standard in effect in the veteran's case, newly received 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and 
materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis 
in order to determine whether a claim should be reopened 
and re-adjudicated on the merits.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the 
appellant was informed of the last final disallowance of 
the claim for service connection for hearing loss in 
October 2000.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the United States 
Court of Appeals for Veterans Claims (Court) cases 
regarding finality, the additional evidence submitted 
since that determination.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of 
war and sensorineural hearing loss becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 
(1993), that the Court has held the above regulation, 
although prohibiting an award of service connection where 
audiometric test scores are within established limits, 
does not prevent a veteran from establishing service 
connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
In Hensley, id. at 157, citing Current Medical Diagnosis & 
Treatment 110-11 (Stephen A. Schroeder et. al eds., 1988), 
the Court also indicated that the threshold for normal 
hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

The veteran's claim for service connection for hearing 
loss was denied by the RO in October 2000 on the basis 
that there was no competent medical evidence relating any 
current hearing loss to service.  The evidence submitted 
since that determination includes a statement purportedly 
from a physician that opines that the veteran suffered 
acoustic trauma, and that explosions can cause a hearing 
deficit, as had occurred in the veteran's case.  This 
evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran has a hearing loss that is related to 
service.  This evidence is of such significance that it 
must be considered in order to fairly adjudicate the 
claim.  The Board finds, accordingly, that the additional 
evidence is new and material, warranting reopening of the 
claim for service connection for hearing loss.  In light 
of the fact that the RO has already determined that the 
evidence is new and material and considered the claim on a 
de novo basis, no prejudice to the veteran will result by 
the Board's adjudication of the claim on the merits.  See 
Bernard, 4 Vet. App. 384.  

The veteran asserts that his hearing loss was caused by an 
explosion in service.  In this regard, it is significant 
to point out that the service medical records are negative 
for complaints or findings of any incident suggesting that 
the veteran was in proximity to an explosion.  The Board 
acknowledges that he had complaints of hearing problems in 
service.  However, the Board notes that the 
contemporaneous history in the service medical records 
show that this was attributed to a twig sticking in his 
ear, and not to acoustic trauma.  It must be emphasized, 
however, that despite the veteran's claim that his hearing 
loss had its inception in service, there was no objective 
evidence showing a clinically significant decrease in 
hearing ability at any time during service, or for many 
years thereafter.  It is also noteworthy to point out that 
hearing tests conducted in November 1946 and in 1951 were 
normal.  The Board recognizes that the whispered voice and 
spoken voice tests used on those occasions are crude when 
compared to modern audiometric examinations.  However, 
they represent the best evidence available regarding the 
status of the veteran's hearing at those times.  The 
evidence does not demonstrate that the veteran had a 
hearing loss either in November 1946 or in 1951.  The 
initial clinical evidence of a bilateral hearing loss 
disability was following audiometric tests conducted by 
the VA in May 1992.  

The evidence supporting the veteran's claim consists of a 
statement allegedly made by a physician in November 2000.  
It must be observed, however, that this statement was 
clearly predicated on the history provided by the veteran.  
In this regard, there is no objective evidence that the 
veteran sustained any concussive-type trauma during 
service.  The service medical records make no mention of 
the veteran being near any explosion.  As the Board is not 
bound to accept medical conclusions which are based on a 
history supplied by the veteran, where the history is 
unsupported by the medical evidence, Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Board does not have to 
accept that portion of the diagnosis.  See also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, since it 
is based on an erroneous predicate, the weight that can be 
attributed to the physician's statement is minimal.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
hearing loss.



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for hearing loss and, to this 
extent, the appeal is granted.

Service connection for hearing loss is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


